BATTS, Circuit Judge.
Article 1014, R. S. (Comp. St. 1916, § 1674), provides that a United States commissioner may take bail in any state “agreeably to the usual mode of process against offenders in such state.” A provision of Code of Criminal Procedure of Texas 1911, art. 321, is to the effect that—
“A bail bond shall be sufficient if it contains the following requisites: * * *
“3. If the defendant is charged with an offense that is a felony, that it state that he is charged with a felony.”
The bond upon which the judgment appealed from was based was in accordance with the law, unless the following is insufficient as a compliance with the quoted subdivision:
“Answer the United States in a complaint filed against him, the said a felony in said court, charging him with.”
It is apparent that any deficiency is the result of a mere transposition of words, probably caused by filling blanks in a printed form. The words as used constitute a sufficient recital of the fact that the defendant was charged with a felony. A mere clerical inaccuracy, re-*62suiting in .no harm to any person at interest, ought not to be permitted to defeat the purpose of the law and the intentions of the parties to the- bond.
The judgment is affirmed.